THE UNITED STATES DlSTR|CT COURT
FOR THE EASTERN DlSTRICT OF NORTH CAROLINA
WESTERN DlVlSlON v
ClV|L CASE NO. 5:16-cv-00302-RE

ln re: CELESTE G. BROUGHTON,

)

)

) ORDER
Debtor. )
)

 

TH|S MATTER is before the Court upon the Trustee’e “l\/|otion
Requesting an Order for the Debtor to Surrender and Vacate Her Residenoe
and Guide|ines Therefore [sio]” [DE-497] and the Trustee’e “|\/|otion for Order
Direoting Debtor to Cooperate With the Trustee in the Liquidation of Assets
at the Risk of Sanctions or Conternpt” [DE~499]. The Court held a hearing
on these motionsvon August 10, 2018.

|. BACKGROUND

Tbe Debtor Ce|este G. Brougnton (“Debtor”) filed a Petition for Relief
under Chapter 13 of the United States Bankruptcy Code o'n Deoember 15,
2014. [Bankr. Case No. 14-07268-5-JNC (the “Bankruptoy Prooeeding").
On duly 14, 2105, the ease Was converted to one under Chapter 7. [DE-
140]. Thereafter, Wa|ter L. Hinson Was appointed as the Chapter 7 Trustee
(“Trustee") by order of the Bankruptoy Court. [DE-142, as amended by DE~

146].

 

On l\/lay 19, 2016, on his own motion, the Honorable Terrence W.
Boyle, United States District Court Judge, entered an Order Withdrawing
Reference to the United States Bankruptcy Court for the Eastern District of '
North Caro|ina in the bankruptcy proceeding. [DE-396]. The Court then
docketed the main Bankruptcy Proceeding as Case No. 5:16-cv-302-BO. On
July 21, 2017, the case was reassigned to the undersigned [DE-436].

The Estate of the Debtor owns real property located in the City of
Raleigh, Wake County, North Caro|ina, which is described as follows: 2529
White Oak Road, Raleigh, NC 27609, Lots 59-66 PT Lots 67-68, Anderson
Heights Bl\/l1920-0023. Situated upon the property is a single-family
residence, where the Debtor resides.

Several creditors in this matter asserted secured claims which were
secured by the real property. On December 15, 2017, this Court entered an
Order granting the Trustee's l\/lotion to Sell Assets Free and C|ear of Liens
and Transfer of Liens to Proceeds of Sale, finding that it was in the best
interest of the bankruptcy estate, as well as all secured and unsecured
creditors of the estate, to allow the Trustee to sell the real property free of all
|iens. [DE-471]. On February 20, 2018, the Debtor sought to appeal the
December 15, 2017 Order to the United States Court of Appeals for the

Fourth Circuit by filing a Petition for Extraordinary Writ. [DE-490]. The

 

Fourth Circuit dismissed the Debtor’s Petition for Extraordinary Writ on Apri|
24, 2018. [DE-507].

As early as February 20, 2017, the Trustee communicated with the
Debtor by letter advising her of his plan to sell the property, giving her a
deadline to vacate the property, and attaching guidelines for the proc_ess.
[DE-497, EX. A]. Following the entry of the Court’s Order allowing the sale
free of |iens, the Trustee mailed a communication to approximately 200 real
estate brokers requesting a proposed l\/larketing Plan or an offer. [DE-498-
1 at 11 6].

On January 30, 2018, the Trustee held a conference call with the
Debtor, reminding her of his earlier communication and of his intent to market
the property. The Debtor responded that she recalled the letter and still had
a copy of the communication. The Debtor also responded that she believes
the Trustee has no authority to sell her property, and that she would not
vacate the property now or at any point in the future. The Trustee also
advised the Debtor of his communication to real estate brokers as described
above. The `Debtor requested copies of the communication and the mailing
list, which was immediately delivered to her both electronically and by mail.
Subsequently, the Debtor communicated with several of those real estate

brokers, attempting to thwart the sale process and to undermine the

 

continued administration of this estate. [DE-497, Ex. C]. ln her letter, the
Debtor made the following unsubstantiated claims: that the Order allowing
the sale free and clear of liens was “void ab initio under both bankruptcy
and non[-]bankruptcy law"; that the property cannot be sold because her
adversary proceeding against Wells Fargo remains pending; and that the
Trustee has no standing to sell the property “due to his constant criminal
violations of the bankruptcy rules governing trustees.” [Q (emphasis in
original)].

As a result of the Debtor’s actions and her refusal to vacate the
property, the Trustee asserts that he believes the Debtor will not cooperate
in a sale process or voluntarily vacate the residence upon sale. The Trustee
further asserts that he believes the Debtor’s actions to date clearly indicate
that her continued occupancy of the property will have a chilling effect on all
sale efforts. Accordingly, the Trustee now moves for an Order requiring the
Debtor to surrender and vacate the residence and for an Order directing the
Debtor to cooperate with the Trustee’s efforts to liquidate the estate’s assets
at the risk of sanctions or contempt. [DE-497, DE-499].

ln response to the Trustee’s motion, the Debtor contends that the
Order allowing the sale ofthe real property free and clear of all liens is invalid

as it was procured by fraud on the part of the Trustee. She further contends

 

that the Trustee has no legal basis to sell the real property, much less to
require her to vacate the premises. [DE-504]. 'l'he Debtor reiterated these
same arguments at the hearing on these motions. When directly asked by
the Court whether she would cooperate with the sale of the property if a final
order were entered directing such sale, the Debtor repeatedly and
unequivocally stated that she would not cooperate [DE-546 at 7’l, 72, 73,
77], as exemplified by the following exchange between the Court and the
Debtor:

THE COURT: Whatever legal rights you have -

for instance, rights of appeal or whatever else - you

have those rights. Nobody is taking those away from

you. lf l - if, hypothetically - if l enter an order that

directs you to cooperate, that doesn’t take away your

legal rights to do such things as appeal. That’s not

what l’m asking about. l’m just asking that when

there is a final order that says that you have to

cooperate, will you?

l\/lS. BROUGHTON: No. No. l guess you just

have to do like l\/lr. l-linson says, you have the

l\/larshal drag me out of the house. l guess you have

to do that.
[ld_. at 72-73].
ll. DlSCUSSlON

Section 521(a)(3) of the Bankruptcy Code requires that, in a case

where a trustee is serving, the debtor must “cooperate with the trustee as

necessary to enable the trustee to perform the trustee’s duties under this

5

 

title.” 11 U.S.C. § 521(a)(3). Additionally, a debtor must “surrender to the
trustee all property of the estate....” 11 U.S.C. § 521(a)(4). A debtor must
comply “with any reasonable request that will assist the trustee in performing
the trustee’s duties.” ln re l\/loran, No. 10-35955, 2013 WL 4519608, at *3
(Bankr. S.D. Tex. Aug. 26, 2013).

Section 105 ofthe Bankruptcy Code provides that the Court “may issue
any order, process, orjudgment that is necessary or appropriate to carry out
the provisions of this title.” 11 U.S.C. § 105(a). Where a debtor fails to
cooperate with a trustee in bad faith, the Court therefore has inherent
authority to sanction the debtor. Q; ln re Pulliam, No. 10-60725-7, 2011 WL
1332040, at *2 (Bankr. D. l\/lont. l\/lar. 31, 2011). Any such bad faith must be
shown by clear and convincing evidence. M, 2013 WL 4519608, at *4.

Pursuant to § 105, the Court _may also impose civil contempt penalties
on a non-cooperating debtor, either to compensate the trustee or to coerce
compliance by the debtor with a court order. E_u_lla_m, 2011 WL 1332040, at
*3. ln order to find a debtor in civil contempt, the trustee must demonstrate
“a specific and definite violation of [a] court order, by clear and convincing
evidence.” M, 2013 WL 4519608, at *4.

Here, the subject real property is property of the bankruptcy estate.

The Debtor listed it as property of the estate when she filed her initial

 

bankruptcy petition. The Debtor mortgaged this property to several of the
secured creditors in this bankruptcy in orderto obtain funds for her expenses,
thus giving rise to the secured claims in the estate. The Debtor belatedly
tried to claim the real estate exempt in the bankruptcy, but this claim has
been rejected. The Debtor has also belatedly sought to have the real estate
declared to be outside of the estate because she had placed it into a living
trust. That argument has also been rejected by this Court.

The Debtor nonetheless claims that no sale can take place. She
personally contacted the real estate brokers who may participate in such sale
to assert three grounds why such brokers should undertake to be involved in
such sale. 'The Debtor asserted that the Order allowing the sale is “void ab
initio" due to the Trustee’s fraud. There is nothing in the record, however,
showing any defect in the Order, much less that it is void. The Debtor also
claimed that the property cannot be sold so long as her adversary proceeding
against Wells Fargo is still pending. That proceeding, however, was
dismissed in 2016 by Judge Boyle, and no appeal was taken therefrom. §
Brouqhton v. Wells Farqo and Co., No. 5:16-cv-00303-BO (E.D.N.C.). The
Debtor also made the inexplicable claim that the Trustee has no standing to

sell the property. Of course, as the Chapter 7 Trustee, the Trustee is the

 

only party currently with standing to sell the real estate. §§ 1_1 U.S.C. §
363(b)(1).

The Debtor’s relentless, obstreperous acts in attempting to thwart the
marketing and sale of the real property impede and continue to impede the
efficient administration of the bankruptcy estate. Further, the Debtor has
made clear to the Trustee and to this Court that she does not intend to
cooperate with sale of the real property. The Debtor has advised the Trustee
that she has no intention of vacating the property. The Debtor has also
stated directly to this Court that she does not intend to cooperate with the
Trustee’s attempts to market and sell the property. The Court finds that the
Trustee would be unable to perform his duties in effectively administering the
estate in the absence of the requested relief.

Accordingly, lT lS, THEREFORE, ORDERED that:

(1) The Trustee’s “l\/lotion Requesting an Order for the Debtor to
Surrender and Vacate Her Residence and Guidelines Therefore [sic]” [DE-
497] and the Trustee’s l\/lotion for Order Directing Debtor to Cooperate with
the Trustee in the Liquidation of Assets at the Risk of Sanctions or Contempt
[DE-499] are GRANTED.

(2) The Debtor, and anyone claiming possession of the property

under her authority or invite, shall immediately, without limitation7 facilitate

 

and allow the Trustee and his agents, and prospective purchasers and their
agents, including their real estate brokers, open, unfettered, and unimpeded
_ access to the property.

(3) Within sixty (60) days of the entry of this Order (“the turnover
date”), the Debtor shall vacate the premises and deliver full, complete, and
exclusive possession and control of the property and all incidental property
to the Trustee. ln so doing, the Debtor shall turn over to the Trustee, or his
agent, all keys, all alarm codes, and all other devices to gain or secure entry
to the property.

(4) The Debtor shall not in any manner impede or interfere with the
Trustee's access to or rights in the property or remove or destroy any of the
incidental property; shall not cause or allow any waste to occur on or about
the property; and shall not, without the Trustee's written consent, remove
from the property any property typically included in the sale of a home
including, without limitation, any major appliance, HVAC systems, window
treatments, fixtures, or built-in furnishing

(5) The Court directs that any personal property remaining on the
property after the turnover date shall be deemed abandoned and therefore
may be disposed of by the ultimate purchaser of the property or by the

Trustee in a manner deemed appropriate and expeditious

(6) The Court directs that the Trustee may obtain the assistance of
the United States l\/larshals Service, as necessary, to enter the property,
secure the property, and remove the Debtor and anyone under her authority
claiming possession of the property, if they fail to voluntarily and timely
comply with the provisions of the Order.

(7) The Court further directs and authorizes the United States
l\/larshals Service to use all force reasonably necessary to assist the Trustee
in his duties as described and otherwise to effectuate or carry out the Order.

(8) 'l'he Debtor is hereby directed to cooperate and assist the
Trustee in the marketing and sale ofthe real property described above. THE
DEBTOR lS HEREBY ADV|SED THAT lF SHE WlLLFULLY AND
KNOW|NGLY REFUSES TO OBEY THE ORDERS OF THlS COURT, THE
COURT lVlAY FlND HER lN CONTEMPT AND SUBJECT HER TO
MONETARY OR OTHER SANC'l'lONS AS MAY BE APPROPR|ATE.

lT lS SO ORDERED.

Entered this the _Z._ day of October, 2018.

Q>L:\QQ:;,

iN REiDiNcE(;/(
uA TED sTATEs DisTRicT JuocE

10

 

